  Case 19-14987-amc        Doc 20     Filed 08/26/19 Entered 08/26/19 14:09:04           Desc Main
                                      Document     Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA


In re:                                                                Bankr. Case No. 19-14987-AMC-13
Juan Colon, Jr and Mary Ellen Colon                                                            Chapter 13
         Debtor(s)

                                        REQUEST FOR NOTICE



    Pursuant to Rule 2002(g), Americredit Financial Services, Inc. dba GM Financial hereby requests that
all notices, pleadings and other documents in this case be served upon it at the following address:

                                 Americredit Financial Services, Inc. dba GM Financial
                                 PO Box 183853
                                 Arlington, TX 76096




                                                    /s/ Mandy Youngblood
                                                 By__________________________________

                                                      Mandy Youngblood
                                                      PO Box 183853
                                                      Arlington, TX 76096
                                                      877-203-5538
                                                      877-259-6417
                                                      Customer.service.bk@gmfinancial.com
  Case 19-14987-amc         Doc 20    Filed 08/26/19 Entered 08/26/19 14:09:04           Desc Main
                                      Document     Page 2 of 2

                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA


In re:                                                                 Bankr. Case No. 19-14987-AMC-13
Juan Colon, Jr and Mary Ellen Colon                                                             Chapter 13
         Debtor(s)


Certificate of Service
This Request for Notice was served electronically on the following individuals on August 14, 2019 :

         DAVID M OFFEN                                      William Miller
         601 WALNUT ST                                      583 Bourse Building
         PHILADELPHIA, PA 19106                             111 So. Independence
                                                            Philadelphia, PA 19106


                                                            /s/ Mandy Youngblood
                                                         By___________________________________
                                                             Mandy Youngblood
 xxxxx85947 / 997310
